DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims	
Claims 1-5 are pending (claim set as filed on 10/30/2019).

Priority
This application is a CON of PCT/JP2018/016175 filed on 04/19/2018 and has a foreign application to JP 2017-091451 filed on 05/01/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements submitted on 01/30/2020 and 07/14/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC §112(b), Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the polyphosphoric acid mixture comprises 50% or more of polyphosphoric acid (PPA) with a degree of polymerization of not less than 15.” It is unclear what 50% is referring to. For example, it could refer to the concentration of PPA within the PPA mixture: it could mean the PPA mixture is at least 50% PPA molecules and the remainder is, just for example, a solvent. Another interpretation is that the PPA mixture can be any concentration of PPA molecules as long as 50% of the PPA molecules have a degree of polymerization of 15 or greater. Claim interpretation: for the purpose of compact patent prosecution, the Examiner has interpreted claim 1 to mean the PPA mixture can be any concentration of PPA molecules as long as 50% of the PPA molecules in the mixture have a degree of polymerization of 15 or greater.
	Claims 2-5 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (One-pot synthesis of glutathione by a two-enzyme cascade using a thermophilic ATP regeneration system, 2016) in view of Nocek (Polyphosphate-dependent synthesis of ATP and ADP by the family-2 polyphosphate kinases in bacteria, 2008) as evidenced by Xell (Rapid Oxidation of Cysteine to cystine in aqueous solutions) and Sigma (Product Specification for Sodium Hexametaphosphate).
Zhang’s general disclosure is related to synthesizing glutathione using glutathione synthetase (GshF), which is bi-functional glutathione synthase (p. 165, Figure 1 and p.164, 2nd full paragraph) from multiple microorganisms and an adenosine triphosphate (ATP) 
Regarding claims 1-3, Zhang teaches using L-Glutamic acid and L-Cysteine as substrates to produce reduced γ-glutamylcysteine and then adding another substrate, Glycine, to produce reduced glutathione (p.165, Figure 1). Zhang teaches using bi-functional glutathione synthase which uses ATP (p.165, Figure 1 and p.164, 2nd full paragraph) and generates ADT as it synthesizes (p.165, Figure 1). Zhang also teaches ATP is regenerated from ADP using PPA and a PPK enzyme (p.165, Figure 1).  
Regarding claim 4, Xell (evidentiary document) discloses that immediately upon dissolving L-Cysteine in water, it starts to oxidize to L-Cystine (p.2, table 1). For the first 5.5 hours, L-Cystine remains steady at about 10% but after 26 hours it is almost 50% and after six days it is nearly 100% (p.2 table 1). Even in the presence of reducing agents, conversion still takes place, though at lower amounts (p. 2. Table 3). The instant application states it is known in the art that bi-functional glutathione synthase can use L-Cystine and L-glutamic acid to produce oxidized γ-glutamylcysteine which can then be reacted with Glycine to produce oxidized glutathione (see instant specification at pages 2-3: ¶ [0005]). Therefore, the method taught by Zhang (conducted at pH values of 6.0 – 10.0 – see page 164, section 2.4) would have resulted in some L-Cystine being present due to L-Cysteine being oxidized to L-Cystine in an aqueous environment, which would produce oxidized γ-glutamylcysteine in the presence of GshF (bi-functional glutathione synthase) which, when reacted with Glycine, would produce oxidized glutathione in the presence of bi-function glutathione synthase.  Therefore, as evidenced by Xell, Zhang meets the limitations of claim 4.
However, Zhang does not teach: a PPA mixture where 50% or more of the PPA molecules has a degree of polymerization of 15 or greater; or a PPK2 having 80% sequence identity as specified in claim 1; or a PPK enzyme of the PPK2 version (claim 1’s limitations).  Zhang also does not teach using L-Cystine, instead of L-Cysteine, to produce oxidized γ-Glutamylcysteine, which is then used to produce oxidized Glutathione (claim 4). 
Nocek’s general disclosure is related synthesis of ADP and ATP by family-2 phosphate kinase (see title and abstract).
Nocek teaches PPK2 synthesize ATP from ADP using PPA (p. 17,730, second column, last ¶ before results and discussion) where the PPA can have a polymerization factor of 10 to hundreds (abstract, first sentence). Nocek teaches a PPK2 from P. aeruginosa (p. 17,730, Results and Discussion, first sentence). Nocek also teaches P. aeruginosa’s genome encodes two one-domain PPK2 and one two-domain PPK2 enzymes (p. 17,730, Results and Discussion).  Nocek used PPK2 from P. aeruginosa, P. syringae, S. meiloti, A. tumefaciens, and R. palustris (p. 17,731, left side, Enzymatic Activity section). With respect to the degree of polymerization PPA needs to have, Nocek chose a polymerization factor of 12-13 (p.17,732, table1 footnotes) but also taught the polymerization factor could be in the hundreds (abstract, first sentence).  Sigma’s (evidence document) general disclosure is a product description for sodium hexametaphosphate. Zhang chose hexamataphosphate from Sigma-Aldrich (p. 164, left side, last two sentence) which has a polymerization factor of 6 and 96% of the PPA molecules have this polymerization factor, as evidenced by Sigma (p.1, product name and specification).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use a PPK2 enzyme taught by Nocek in Zhang’s .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-5 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN GREENWOOD
Examiner, Art Unit 1657


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653